      Case 4:18-cv-00139-MW-CAS Document 170 Filed 03/19/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                               TALLAHASSEE DIVISION

DONNY PHILLIPS,

       Plaintiff,
                                                            CASE NO: 4:18-cv-139-MW/CAS
v

MARK S. INCH, et al.,

      Defendants.
____________________________/



              DEFENDANTS’ NOTICE OF FILING EXHIBITS UNDER SEAL

     COME NOW Defendants’ Mark S. Inch and Labridia Gregory, through undersigned

counsel and hereby provide the Court notice of filing under seal pursuant to this Court’s Order

(Doc. 169).

    1. The undersigned has filed, as Exhibit A, a CD containing three video files from NFRC

       Chipley which were recorded on February 4, 2019. This exhibit is filed in compliance

       with the Court’s order (Doc. 169) and the Plaintiff’s Motion for Preservation of Video,

       generally.

    2. In addition, the Defendants file said Exhibit A as relevant evidence for the Defendants’

       response to the Plaintiff’s Motion for Preliminary Injunction (Doc. 150) and any future

       litigation including motion to dismiss, motion for summary judgment, and trial.

    3. The undersigned has made copies for Counsel for the Plaintiff as well as Counsel for the

       other Defendants in the above-styled cause.




                                                1
      Case 4:18-cv-00139-MW-CAS Document 170 Filed 03/19/19 Page 2 of 2




DATED: March 19, 2019.



                                                   Respectfully submitted,

                                                   ASHLEY MOODY
                                                   ATTORNEY GENERAL

                                                   /s/ Jeremy A. Mutz
                                                   Jeremy A. Mutz
                                                   Senior Assistant Attorney General
                                                   Florida Bar No.: 0721026
                                                   Office of the Attorney General
                                                   The Capitol, Suite PL-01
                                                   Tallahassee, Florida 32399-1050
                                                   (850) 414-3336 – Telephone
                                                   (850) 488-4872 – Facsimile
                                                   Jeremy.Mutz@myfloridalegal.com



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Appearance of

Counsel has been e-filed electronically through CM/ECF and in like manner served on Plaintiff’s

Counsel of Record, on this the 19th day of March, 2019

                                                   /s/ Jeremy A. Mutz
                                                   Jeremy A. Mutz




                                              2
